DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claim 1 is amended and field on 12/2/2021 and claims 5-7 and 20 are canceled. 
A terminal disclaimer was filed and approved on 1/19/2022.
Allowable Subject Matter
Claims 1-4, 8-19 are allowed.
As to claim 1, an assembly for nasal irrigation comprising: a housing including a refill chamber , an applicator, an actuator, a solution port, a valve assembly disposable between an irrigation position and a refill position; said irrigation position defining a path of fluid flow of the irrigating fluid from said refill chamber to said applicator, and into the user's nasal cavity; said refill position defining a path of fluid flow of the irrigating fluid from the refill dispenser into said refill chamber, said valve assembly further comprising a refill control including a check valve, said refill control and check valve disposable between said refill position and an original position, said original position preventing fluid flow of the irrigating fluid into said refill chamber, and said refill control automatically transitions into said refill position when a predetermined amount of fluid pressure is applied to said refill control in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Baker et al. (US. 20090281483A1) (“Baker”) is the closest prior art of record. Even though Baker discloses an assembly for nasal irrigation comprising: a housing including a refill chamber , an applicator, an actuator, a solution port, a valve assembly 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 12/2/2021, with respect to claim 1 with regards to the valve assembly and refill control have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783      

/Lauren P Farrar/Primary Examiner, Art Unit 3783